Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This action is in response to applicant’s amendment received on 12/13/2021. Applicant’s election without traverse of Invention I, claims 1-13, is acknowledged. 
Claims 1-20 are pending. Claims 14-20 are withdrawn from consideration as being drawn to a nonelected invention.


DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10 and 12-14 of parent co-pending Application No. 16/716711  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the parent claims are narrower in scope than the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, the parent application recites in claim 1 all the elements of claim 1 of the instant application, except:

the waveguide and the heat sink being mounted on the first surface of the PCB.
(it is noted, the parent application calls for the waveguide and the heat sink being mounted on opposing surfaces of the same PCB. It is old and known in the art of semiconductor devices with integrated antenna arrays and thermal cooling structures, to arrange heat sinks on either a first surface of a PCB or in a second surface of the PCB, opposite the first surface. Both configurations of the semiconductor device -i.e. with the heat sink arranged in the first surface of the PCB, as claimed, and with the heat sink arranged in the second surface of the PCB, as recited in the parent application- are very well known in the art, and it has been held that re-arranging the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C)). Therefore, meeting the limitations of the instant claim.
Regarding claim 2, the parent application recites in claim 2: 
a thermal interface material (TIM) configured to mechanically, thermally, and electromagnetically couple the waveguide to the semiconductor device die.
Therefore, meeting the limitations of the instant claim.
Regarding claim 3, it is old and known in the art of semiconductor devices the use of thermal interface materials that me be a thermal grease, a reactivity compound, an elastomer, or an adhesive film, etc. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have the TIM comprising an elastomer configured to mechanically isolate the waveguide from the semiconductor device package, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.
Regarding claim 4, the parent application recites in claim 3: 
the TIM comprising a material that is electrically conductive.
Therefore, meeting the limitations of the instant claim.
Regarding claims 5-7, the parent application recites in claim 4: 
the waveguide comprising one or more through holes in regions above the antenna feeds, and
the TIM comprises one of: 
one or more holes in regions between the antenna feeds and the waveguide through holes,
a solid sheet of material, and
a first type of material in regions proximate to the antenna feeds and the waveguide through holes and a second type of material in regions not proximate to the antenna feeds and the waveguide through holes.
Therefore, meeting the limitations of the instant claims.


Regarding claim 8, the parent application recites in claim 5: 
the waveguide comprising a cavity in which the semiconductor device package is coupled to the waveguide.
Therefore, meeting the limitations of the instant claim.
Regarding claim 9, the parent application recites in claim 10: 
the waveguide comprising a rectangular footprint surrounding the semiconductor device package, but does not recite:
the heat sink being mounted to one or more perimeter sides of the waveguide.
(it is noted, the parent application calls for the waveguide and the heat sink being mounted on opposing surfaces of the same PCB. It is old and known in the art of semiconductor devices with integrated antenna arrays and thermal cooling structures, to arrange heat sinks on either a first surface of a PCB or in a second surface of the PCB, opposite the first surface. Both configurations of the semiconductor device -i.e. with the heat sink arranged in the first surface of the PCB, as claimed, and with the heat sink arranged in the second surface of the PCB, as recited in the parent application- are very well known in the art, and it has been held that re-arranging the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C)).
Therefore, meeting the limitations of the instant claim.
Regarding claim 10, the parent application recites in claim 12: 
the heat sink comprising radiator fins configured to dissipate heat from the semiconductor device die.
Therefore, meeting the limitations of the instant claim.
Regarding claim 11, It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the waveguide and the heat sink being formed from a single piece of material, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164, 65 O.G. 1765, 1893 C.D. 659.
	

Regarding claim 12, the parent application recites in claim 13: 
the waveguide comprising one or more of aluminum, copper, stainless steel, metalized plastic, and a thermally conductive material.
Therefore, meeting the limitations of the instant claim.
Regarding claim 13, the parent application recites in claim 14: 
the heat sink comprising one or more of aluminum, copper, stainless steel, and a thermally conductive material.
Therefore, meeting the limitations of the instant claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763